DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The instant Action is responsive to Applicant’s Amendment, Arguments and Remarks filed 11/01/2021.
3. All rejections and/or objections previously made are hereby withdrawn.
4. In view of a thorough search and examination of the present application, and 
Amendment made as the Examiner requested by incorporating the subject matters of cancelling claims 10 to each and every independent claim;
Prosecution history of the instant application;
Prior art searched and reviewed; and 
An update search on prior art conducted in domains (EAST, NPL-ACM, Google, NPL-IEEE, IP.com, Google Patents, Google Scholars, etc.), Claims 1-9 and 11-20 (renumbered to 1-19) are allowed. 
Reasons for Allowable
5. The following is the Examiner's statement of reasons for allowance: 
In the Examiner's non-Final Office Actions of 08/10/2021, Claim 10 was objected to as allowable subject matter should it be incorporated into independent anticipated by 
Yang et al.: “SYSTEMS AND METHODS FOR GENERATING RELATIONSHIPS VIA A PROPERTY GRAPH MODEL”, U.S. Patent Application Publication US 20170053294 A1, filed August 18, 2015 and published February 23, 2017, hereafter “Yang”).

With respect to the incorporation of the subject matters of cancelling claim 10 into independent claims, the application as a whole claiming a combined subject matter of :
 “receiving a request to create a graph database from one or more relational databases;
for each relational database:
identify a set of data objects stored in the relational database; and
for each data object in the set of data objects stored in the relational database:
create a graph data object that corresponds to the data object;
link the graph data object to the data object using an identifier of the data object;
provide a graph data object identifier of the graph data object for linking the graph data object to the data object;
determine a set of associated data objects that are associated with the data object;
for each associated data object, create an associated graph data object if a graph data object corresponding to the associated data object does not exist; and
for each created graph data object, create a graph data relation object that represents a relationship between the graph data object and the associated graph data object;
storing created graph data objects, associated graph data objects, and graph data relation objects in the graph database; 
providing the graph database to one or more applications;
identifying a new relationship between a first data object and a second data object initiated by a first owner of the first data object;
identifying a second owner of the second data object;
sending an approval request to the second owner for linking, in the graph database, a first graph data object corresponding to the first data object to a second graph data object corresponding to the second data object;
receiving an approval from the second owner in response to the approval request; and
linking, in the graph database, the first graph data object to the second graph data object, based on the approval and the new relationship”.

A further review of the claimed subject matter that is specifically for automatically creating from a set of data objects stored in one or more databases allowing:
an application can take advantage of graph database features, including graph traversal and query flexibility; extending extended to include relationships between data objects of separate applications; and synchronizing automatically with a relational database in response to a change in one or more objects in the relational database, and further allowing an application developer being able to:
determine a semantic data object level, what relational database data is replicated to a graph database; and
to interact with a graph object replicated from a corresponding data object using an interface that is similar to the corresponding data object.

An update search on prior art in domains (EAST, NPL-ACM, Google, Google Patents and Scholar, NPL-IEEE, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, Google Patents and Scholar, NPL-IEEE, etc.) do not fairly teach or suggest teaching of the subject matter as described above and the Examiner was persuaded that that features identified in the subject matters above is distinct from prior art and the subject matters disclosed or 

Claims (2-9), (12-15) and (17-20) are directly or indirectly dependent upon the independent claims 1, 11 and 16, respectively, and the claims are also distinct from the prior arts for the same reason.

After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-9 and 11-20 (renumbered to 1-19) are allowed. 
Conclusions
6.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's
Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
January 17, 2022